UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: October 31 Date of reporting period:January 31, 2014 Item 1. Schedule of Investments. Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 98.7% COMMUNICATIONS – 6.6% Comcast Corp. - Class A $ DIRECTV* News Corp.* Tribune Co.* CONSUMER DISCRETIONARY – 9.8% Bed Bath & Beyond, Inc.* Biglari Holdings, Inc.* H&R Block, Inc. McDonald's Corp. Ross Stores, Inc. CONSUMER STAPLES – 16.0% Core-Mark Holding Co., Inc. CST Brands, Inc. JM Smucker Co. Mondelez International, Inc. - Class A PepsiCo, Inc. Target Corp. Unilever PLC - ADR Wal-Mart Stores, Inc. ENERGY – 9.1% Carrizo Oil & Gas, Inc.* Chevron Corp. Gulfport Energy Corp.* Pioneer Natural Resources Co. Range Resources Corp. SEACOR Holdings, Inc.* FINANCIALS – 22.9% Allied World Assurance Co. Holdings A.G. American Express Co. American International Group, Inc. Berkshire Hathaway, Inc. - Class B* CIT Group, Inc. Comerica, Inc. Enstar Group Ltd.* JPMorgan Chase & Co. Loews Corp. Northfield Bancorp, Inc. Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Rayonier, Inc. - REIT $ U.S. Bancorp HEALTH CARE – 8.5% Covidien PLC Johnson & Johnson Medtronic, Inc. UnitedHealth Group, Inc. INDUSTRIALS – 15.9% CSX Corp. Deere & Co. Emerson Electric Co. Oshkosh Corp. Raytheon Co. Union Pacific Corp. United Technologies Corp. MATERIALS – 1.5% Owens Corning* TECHNOLOGY – 8.4% Convergys Corp. International Business Machines Corp. Microsoft Corp. Motorola Solutions, Inc. TeleTech Holdings, Inc.* TOTAL COMMON STOCKS (Cost $42,608,222) SHORT-TERM INVESTMENTS – 0.9% Fidelity Institutional Money Market Fund, 0.03%1 TOTAL SHORT-TERM INVESTMENTS (Cost $501,954) TOTAL INVESTMENTS – 99.6% (Cost $43,110,176) Other Assets in Excess of Liabilities – 0.4% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research Emerging Markets Opportunities Fund SCHEDULE OF INVESTMENTS As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 94.0% AUSTRIA – 2.7% IMMOFINANZ A.G. $ BERMUDA – 1.0% GP Investments Ltd.* BRAZIL – 5.6% BM&FBovespa S.A. Cia Providencia Industria e Comercio S.A. MRV Engenharia e Participacoes S.A. Sonae Sierra Brasil S.A. BRITISH VIRGIN ISLANDS – 1.4% Symphony International Holdings Ltd.* CHILE – 1.8% Quinenco S.A. HONG KONG – 21.9% Asian Citrus Holdings Ltd. Bosideng International Holdings Ltd. China Cord Blood Corp.* Clear Media Ltd. Dah Chong Hong Holdings Ltd. Digital China Holdings Ltd. Emperor Entertainment Hotel Ltd. Emperor International Holdings Golden Meditech Holdings Ltd. Qingling Motors Co., Ltd. - Class H REXLot Holdings Ltd. VST Holdings Ltd. Yue Yuen Industrial Holdings Ltd. INDONESIA – 1.2% Perusahaan Perkebunan London Sumatra Indonesia Tbk P.T. JAPAN – 3.6% Chugoku Marine Paints Ltd. Ibiden Co., Ltd. LUXEMBOURG – 4.0% Adecoagro S.A.* Advisory Research Emerging Markets Opportunities Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) LUXEMBOURG (Continued) APERAM* $ MALAYSIA – 1.5% Cahya Mata Sarawak Bhd MEXICO – 2.6% Consorcio ARA S.A.B. de C.V.* NORWAY – 5.5% Cermaq A.S.A. Dolphin Group AS* Petroleum Geo-Services A.S.A. Vard Holdings Ltd.* PANAMA – 1.2% Banco Latinoamericano de Comercio Exterior S.A. - Class E PAPUA NEW GUINEA – 1.1% New Britain Palm Oil Ltd. ROMANIA – 2.0% Fondul Proprietatea S.A. SINGAPORE – 5.7% Ascendas India Trust China Yuchai International Ltd. Golden Agri-Resources Ltd. Kulicke & Soffa Industries, Inc.* SOUTH AFRICA – 1.2% KAP Industrial Holdings Ltd. SOUTH KOREA – 14.8% Daekyo Co., Ltd. Dongwon Industries Co., Ltd. Fila Korea Ltd. NongShim Co., Ltd. Samsung C&T Corp. Samsung Card Co., Ltd. Sindoh Co., Ltd. SL Corp. TAIWAN – 3.3% Asustek Computer, Inc. Advisory Research Emerging Markets Opportunities Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TAIWAN (Continued) Grand Ocean Retail Group Ltd. $ THAILAND – 2.5% Bangkok Bank PCL Sri Trang Agro-Industry PCL TURKEY – 2.9% Turkiye Sinai Kalkinma Bankasi AS Turkiye Sise ve Cam Fabrikalari AS Yazicilar Holding AS - Class A UNITED ARAB EMIRATES – 1.9% Dragon Oil PLC UNITED KINGDOM – 2.7% Investec PLC UNITED STATES – 1.9% Tecumseh Products Co. - Class A* TOTAL COMMON STOCKS (Cost $10,886,718) SHORT-TERM INVESTMENTS – 5.4% Fidelity Institutional Money Market Fund, 0.03%1 TOTAL SHORT-TERM INVESTMENTS (Cost $599,101) TOTAL INVESTMENTS – 99.4% (Cost $11,485,819) Other Assets in Excess of Liabilities – 0.6% TOTAL NET ASSETS – 100.0% $ PCL – Public Company Limited PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 98.2% AUSTRALIA – 0.7% GrainCorp Ltd. - Class A $ AUSTRIA – 1.1% IMMOFINANZ A.G. BERMUDA – 1.7% Catlin Group Ltd. Enstar Group Ltd.* CANADA – 0.8% Genesis Land Development Corp.* DENMARK – 0.8% D/S Norden A/S FRANCE – 5.7% Cie Generale des Etablissements Michelin GDF Suez Nexans S.A. Saft Groupe S.A. Sanofi Total S.A. Vallourec S.A. GERMANY – 2.6% Rheinmetall A.G. Talanx A.G. Volkswagen A.G. HONG KONG – 2.5% Asian Citrus Holdings Ltd. Bosideng International Holdings Ltd. Emperor International Holdings Yue Yuen Industrial Holdings Ltd. JAPAN – 8.7% Aozora Bank Ltd. Arcs Co., Ltd. Azbil Corp. Bank of Yokohama Ltd. Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) JAPAN (Continued) Chugoku Marine Paints Ltd. $ Denki Kagaku Kogyo KK Hogy Medical Co., Ltd. Hokuto Corp. Inaba Denki Sangyo Co., Ltd. MS&AD Insurance Group Holdings Ryosan Co., Ltd. Sankyu, Inc. Star Micronics Co., Ltd. Toyota Industries Corp. Unipres Corp. LUXEMBOURG – 2.4% APERAM* ArcelorMittal NETHERLANDS – 2.7% Delta Lloyd N.V. Koninklijke DSM N.V. Royal Dutch Shell PLC - A Shares NORWAY – 2.6% Aker A.S.A. Petroleum Geo-Services A.S.A. Vard Holdings Ltd.* PANAMA – 0.5% Banco Latinoamericano de Comercio Exterior S.A. - Class E SOUTH KOREA – 1.7% Fila Korea Ltd. Samsung Card Co., Ltd. SWEDEN – 1.0% Industrivarden A.B. - C Shares SWITZERLAND – 3.9% Allied World Assurance Co. Holdings A.G. Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) SWITZERLAND (Continued) Baloise Holding A.G. $ GAM Holding A.G. Novartis A.G. Syngenta A.G. UNITED KINGDOM – 6.7% CNH Industrial N.V.* Greggs PLC HSBC Holdings PLC Investec PLC Unilever PLC - ADR Vodafone Group PLC WM Morrison Supermarkets PLC UNITED STATES – 52.1% Alexander & Baldwin, Inc. American Capital Ltd.* American Express Co. American International Group, Inc. Bed Bath & Beyond, Inc.* Berkshire Hathaway, Inc. - Class B* Biglari Holdings, Inc.* Carrizo Oil & Gas, Inc.* Chevron Corp. CIT Group, Inc. CNO Financial Group, Inc. Comerica, Inc. Convergys Corp. Core-Mark Holding Co., Inc. CST Brands, Inc. CSX Corp. Deere & Co. Destination XL Group, Inc.* DIRECTV* Emerson Electric Co. Forestar Group, Inc.* Gulfport Energy Corp.* H&R Block, Inc. hhgregg, Inc.* International Business Machines Corp. JM Smucker Co. Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UNITED STATES (Continued) JPMorgan Chase & Co. $ Loews Corp. McDonald's Corp. Microsoft Corp. Mondelez International, Inc. - Class A Motorola Solutions, Inc. News Corp.* Nicholas Financial, Inc. Northfield Bancorp, Inc. Oshkosh Corp. Owens Corning* PepsiCo, Inc. Pioneer Natural Resources Co. Range Resources Corp. Raytheon Co. Ross Stores, Inc. SEACOR Holdings, Inc.* Susser Holdings Corp.* Tecumseh Products Co. - Class A* TeleTech Holdings, Inc.* TravelCenters of America LLC* Tribune Co.* U.S. Bancorp Union Pacific Corp. United Technologies Corp. UnitedHealth Group, Inc. Viad Corp. Wal-Mart Stores, Inc. TOTAL COMMON STOCKS (Cost $18,209,435) SHORT-TERM INVESTMENTS – 0.6% Fidelity Institutional Money Market Fund, 0.03%1 TOTAL SHORT-TERM INVESTMENTS (Cost $114,489) TOTAL INVESTMENTS – 98.8% (Cost $18,323,924) Other Assets in Excess of Liabilities – 1.2% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 97.5% AUSTRIA – 2.5% IMMOFINANZ A.G. $ 74 Lenzing A.G. BERMUDA – 2.0% Catlin Group Ltd. CANADA – 1.5% Genesis Land Development Corp.* DENMARK – 1.0% D/S Norden A/S FRANCE – 10.0% Cie Generale des Etablissements Michelin GDF Suez Nexans S.A. Saft Groupe S.A. Sanofi Total S.A. Vallourec S.A. GERMANY – 6.7% Rheinmetall A.G. Rhoen Klinikum A.G. Talanx A.G. Volkswagen A.G. HONG KONG – 5.7% Asian Citrus Holdings Ltd. Bosideng International Holdings Ltd. Emperor International Holdings Integrated Waste Solutions Group Holdings Ltd.* Yue Yuen Industrial Holdings Ltd. IRELAND – 0.5% Beazley PLC ITALY – 1.0% Buzzi Unicem S.p.A. Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) JAPAN – 23.7% Aozora Bank Ltd. $ Arcs Co., Ltd. Azbil Corp. Bank of Yokohama Ltd. Chugoku Marine Paints Ltd. Daiseki Co., Ltd. Denki Kagaku Kogyo KK Hogy Medical Co., Ltd. Hokuto Corp. Ibiden Co., Ltd. Inaba Denki Sangyo Co., Ltd. Japan Petroleum Exploration Co. Namco Bandai Holdings, Inc. Ryosan Co., Ltd. Secom Co., Ltd. Shinko Plantech Co., Ltd. SKY Perfect JSAT Holdings, Inc. Star Micronics Co., Ltd. Toyota Industries Corp. Unipres Corp. LUXEMBOURG – 3.6% APERAM* ArcelorMittal NETHERLANDS – 5.7% Delta Lloyd N.V. Koninklijke DSM N.V. Royal Dutch Shell PLC - A Shares Wereldhave N.V. - REIT NORWAY – 3.4% Aker A.S.A. Petroleum Geo-Services A.S.A. Vard Holdings Ltd.* PANAMA – 1.0% Banco Latinoamericano de Comercio Exterior S.A. - Class E Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) SINGAPORE – 1.0% Golden Agri-Resources Ltd. $ SOUTH KOREA – 4.9% Fila Korea Ltd. 83 Hyundai Motor Co. Samsung Card Co., Ltd. SWEDEN – 2.1% Industrivarden A.B. - C Shares Investor A.B. - B Shares SWITZERLAND – 6.7% Baloise Holding A.G. GAM Holding A.G. Novartis A.G. 56 Syngenta A.G. 51 Zurich Insurance Group A.G. UNITED KINGDOM – 14.5% CNH Industrial N.V.* Greggs PLC HSBC Holdings PLC Investec PLC Subsea 7 S.A. Unilever PLC - ADR Vodafone Group PLC WM Morrison Supermarkets PLC TOTAL COMMON STOCKS (Cost $1,273,725) SHORT-TERM INVESTMENTS – 2.7% Fidelity Institutional Money Market Fund, 0.03%1 TOTAL SHORT-TERM INVESTMENTS (Cost $37,533) TOTAL INVESTMENTS – 100.2% (Cost $1,311,258) $ Liabilities in Excess of Other Assets – (0.2)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 94.4% AUSTRALIA – 1.4% GrainCorp Ltd. - Class A $ AUSTRIA – 2.8% IMMOFINANZ A.G. Lenzing A.G. BELGIUM – 0.8% Befimmo S.A. - REIT BERMUDA – 2.1% Catlin Group Ltd. CANADA – 0.9% Genesis Land Development Corp. *1 Genesis Land Development Corp. * DENMARK – 3.3% D/S Norden A/S NKT Holding A/S FRANCE – 2.9% Nexans S.A. Saft Groupe S.A. Vallourec S.A. GERMANY – 7.8% DMG MORI SEIKI A.G. Hochtief A.G. Rheinmetall A.G. Rhoen Klinikum A.G. Talanx A.G. HONG KONG – 6.8% Asian Citrus Holdings Ltd. Bosideng International Holdings Ltd. Emperor Entertainment Hotel Ltd. Emperor International Holdings Golden Meditech Holdings Ltd. Integrated Waste Solutions Group Holdings Ltd.* Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HONG KONG (Continued) Yue Yuen Industrial Holdings Ltd. $ IRELAND – 1.4% Beazley PLC ITALY – 1.1% Buzzi Unicem S.p.A.2 Buzzi Unicem S.p.A.2 JAPAN – 29.0% Aozora Bank Ltd. Arcs Co., Ltd. Azbil Corp. Bank of Yokohama Ltd. Chiyoda Corp. Chugoku Marine Paints Ltd. Daiseki Co., Ltd. Denki Kagaku Kogyo KK Doshisha Co., Ltd. Hogy Medical Co., Ltd. Hokuto Corp. Horiba Ltd. Ibiden Co., Ltd. Inaba Denki Sangyo Co., Ltd. Japan Petroleum Exploration Co. Maruichi Steel Tube Ltd. Namco Bandai Holdings, Inc. Ryosan Co., Ltd. Sankyu, Inc. Shinko Plantech Co., Ltd. SKY Perfect JSAT Holdings, Inc. Star Micronics Co., Ltd. Tokyo Ohka Kogyo Co., Ltd. Unipres Corp. LUXEMBOURG – 2.5% APERAM* NETHERLANDS – 5.3% Delta Lloyd N.V. Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) NETHERLANDS (Continued) Koninklijke DSM N.V. $ Wereldhave N.V. - REIT NORWAY – 4.9% Aker A.S.A. Cermaq A.S.A. Petroleum Geo-Services A.S.A. Vard Holdings Ltd.* PANAMA – 1.2% Banco Latinoamericano de Comercio Exterior S.A. - Class E SINGAPORE – 1.2% Ascendas India Trust Golden Agri-Resources Ltd. SOUTH KOREA – 5.7% Dongwon Industries Co., Ltd. Fila Korea Ltd. NongShim Co., Ltd. Samsung Card Co., Ltd. SWEDEN – 1.5% Industrivarden A.B. - C Shares SWITZERLAND – 4.5% Baloise Holding A.G. GAM Holding A.G. Pargesa Holding S.A. UNITED KINGDOM – 7.3% Colt Group S.A.* Greggs PLC Investec PLC Subsea 7 S.A. Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UNITED KINGDOM (Continued) WM Morrison Supermarkets PLC $ TOTAL COMMON STOCKS (Cost $100,580,064) SHORT-TERM INVESTMENTS – 4.8% Fidelity Institutional Money Market Fund, 0.03%3 TOTAL SHORT-TERM INVESTMENTS (Cost $5,580,459) TOTAL INVESTMENTS – 99.2% (Cost $106,160,523) Other Assets in Excess of Liabilities – 0.8% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Canadian security traded in the U.S. 2 Company has multiple classes of shares. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research Small Company Opportunities Fund SCHEDULE OF INVESTMENTS As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 85.1% CONSUMER DISCRETIONARY – 12.6% ARC Document Solutions, Inc.* $ Biglari Holdings, Inc.* Boise Cascade Co.* hhgregg, Inc.* CONSUMER STAPLES – 2.9% TravelCenters of America LLC* ENERGY – 9.4% Carrizo Oil & Gas, Inc.* Delek U.S. Holdings, Inc. SEACOR Holdings, Inc.* FINANCIALS – 38.2% Alexander & Baldwin, Inc. Capital Bank Financial Corp. - Class A* Capital Southwest Corp. Forestar Group, Inc.* Gramercy Property Trust, Inc. - REIT* Kennedy-Wilson Holdings, Inc. National Bank Holdings Corp. - Class A Northfield Bancorp, Inc. Popular, Inc.* Silver Bay Realty Trust Corp. - REIT State Bank Financial Corp. Trade Street Residential, Inc. - REIT Winthrop Realty Trust - REIT INDUSTRIALS – 17.4% ESCO Technologies, Inc. Great Lakes Dredge & Dock Corp.* Powell Industries, Inc. Tecumseh Products Co. - Class A* UTi Worldwide, Inc. MATERIALS – 4.6% Ferro Corp.* Advisory Research Small Company Opportunities Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value LSB Industries, Inc.* $ TOTAL COMMON STOCKS (Cost $4,906,509) SHORT-TERM INVESTMENTS – 8.3% Fidelity Institutional Money Market Fund, 0.03%1 TOTAL SHORT-TERM INVESTMENTS (Cost $465,766) TOTAL INVESTMENTS – 93.4% (Cost $5,372,275) Other Assets in Excess of Liabilities – 6.6% TOTAL NET ASSETS – 100.0% $ REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 7.2% COMMUNICATIONS – 1.0% AT&T, Inc. $ BCE, Inc. CONSUMER STAPLES – 1.7% Altria Group, Inc. Kraft Foods Group, Inc. Unilever PLC - ADR ENERGY – 1.1% ConocoPhillips Royal Dutch Shell PLC - ADR FINANCIALS – 1.2% Oaktree Capital Group LLC Rayonier, Inc. - REIT HEALTH CARE – 0.6% GlaxoSmithKline PLC - ADR MATERIALS – 0.5% Potash Corp. of Saskatchewan, Inc. UTILITIES – 1.1% Duke Energy Corp. Southern Co. TOTAL COMMON STOCKS (Cost $6,598,444) Principal Amount CORPORATE BONDS – 44.5% COMMUNICATIONS – 1.2% $ CenturyLink, Inc. 6.450%, 6/15/2021 CONSUMER DISCRETIONARY – 3.7% Ingram Micro, Inc. 5.250%, 9/1/2017 L Brands, Inc. 5.625%, 2/15/2022 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER DISCRETIONARY (Continued) $ Vail Resorts, Inc. 6.500%, 5/1/20191 $ ENERGY – 6.9% Copano Energy LLC / Copano Energy Finance Corp. 7.125%, 4/1/20211 Frontier Oil Corp. 6.875%, 11/15/20181 Peabody Energy Corp. 6.500%, 9/15/2020 QEP Resources, Inc. 6.800%, 4/1/2018 Range Resources Corp. 6.750%, 8/1/20201 5.750%, 6/1/20211 SEACOR Holdings, Inc. 7.375%, 10/1/2019 FINANCIALS – 25.4% Allstate Corp. 5.750%, 8/15/20531, 2 American Express Co. 6.800%, 9/1/20661, 2 Bank of America Corp. 8.000%, 7/29/20491, 2 Charles Schwab Corp. 7.000%, 2/28/20491, 2 General Electric Capital Corp. 7.125%, 12/29/20491, 2 Hartford Financial Services Group, Inc. 8.125%, 6/15/20381, 2 JPMorgan Chase & Co. 7.900%, 4/29/20491, 2 Leucadia National Corp. 8.125%, 9/15/2015 Prudential Financial, Inc. 8.875%, 6/15/20381, 2 SLM Corp. 8.450%, 6/15/2018 Wells Fargo & Co. 7.980%, 3/29/20491, 2 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) FINANCIALS (Continued) $ Weyerhaeuser Co. 7.950%, 3/15/2025 $ INDUSTRIALS – 0.4% Oshkosh Corp. 8.250%, 3/1/20171 MATERIALS – 4.9% Alcoa, Inc. 5.400%, 4/15/20211 ArcelorMittal 6.125%, 6/1/2018 Ball Corp. 5.750%, 5/15/20211 Owens Corning 6.500%, 12/1/2016 UTILITIES – 2.0% Southern California Edison Co. 6.250%, 8/1/20491, 2 TOTAL CORPORATE BONDS (Cost $44,900,568) Number of Shares MUTUAL FUNDS – 1.3% PIMCO Corporate & Income Strategy Fund Wells Fargo Advantage Multi-Sector Income Fund TOTAL MUTUAL FUNDS (Cost $1,260,173) PREFERRED STOCKS – 42.9% COMMUNICATIONS – 2.1% Telephone & Data Systems, Inc. 6.875%, 11/15/20151 7.000%, 3/15/20161 FINANCIALS – 38.5% Affiliated Managers Group, Inc. 6.375%, 8/15/20171 Alexandria Real Estate Equities, Inc. 6.450%, 3/15/20171 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) FINANCIALS (Continued) American Financial Group, Inc. 6.375%, 6/12/20171 $ Ameriprise Financial, Inc. 7.750%, 6/15/20141 Associated Banc-Corp 8.000%, 9/15/20161 BB&T Corp. 5.850%, 5/1/20171 Capital One Financial Corp. 6.000%, 9/1/20171 Charles Schwab Corp. 6.000%, 9/1/20171 Citigroup Capital IX 6.000%, 2/14/20331 Citigroup Capital XIII 7.875%, 10/30/20151, 2 CommonWealth REIT 7.500%, 11/15/20141 Discover Financial Services 6.500%, 12/1/20171 Fifth Third Bancorp 6.625%, 12/31/20231, 2 Goldman Sachs Group, Inc. 5.500%, 5/10/20231, 2 6.500%, 11/1/20161 Hartford Financial Services Group, Inc. 7.875%, 4/15/20221, 2 HSBC USA, Inc. 6.500%, N/A1,4 Kimco Realty Corp. 6.000%, 3/20/20171 Morgan Stanley Capital Trust IV 6.250%, 4/1/20331 Morgan Stanley Capital Trust VI 6.600%, 2/1/20461 PNC Financial Services Group, Inc. 6.125%, 5/1/20221, 2 Post Properties, Inc. 8.500%, 10/1/20261 PS Business Parks, Inc. 6.875%, 10/15/20151 Public Storage 6.500%, 4/14/20161 6.875%, 4/15/20151 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) FINANCIALS (Continued) Raymond James Financial, Inc. 6.900%, 3/15/20171 $ SL Green Realty Corp. 6.500%, 8/10/20171 Stifel Financial Corp. 6.700%, 1/15/20151 U.S. Bancorp 6.000%, 4/15/20171, 2 Vornado Realty Trust 6.875%, 4/20/20161 Wells Fargo & Co. 8.000%, 12/15/20171 Zions Bancorporation 6.300%, 3/15/20231, 2 6.950%, 9/15/20231, 2 UTILITIES – 2.3% Dominion Resources, Inc. 8.375%, 6/15/20141 NextEra Energy Capital Holdings, Inc. 8.750%, 3/1/20141 TOTAL PREFERRED STOCKS (Cost $44,478,615) SHORT-TERM INVESTMENTS – 3.2% Fidelity Institutional Money Market Fund, 0.03%3 TOTAL SHORT-TERM INVESTMENTS (Cost $3,241,021) TOTAL INVESTMENTS – 99.1% (Cost $100,478,821) Other Assets in Excess of Liabilities – 0.9% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust 1 Callable. 2 Variable, floating or step rate security. 3 The rate is the annualized seven-day yield at period end. 4 Perpetual security. Maturity date is not applicable. See accompanying Notes to Schedule of Investments. Advisory Research Funds NOTES TO SCHEDULE OF INVESTMENTS January 31, 2014 (Unaudited) Note 1 – Organization Advisory Research All Cap Value Fund (the “All Cap Value Fund”), Advisory Research Emerging Markets Opportunities Fund (the “Emerging Markets Opportunities Fund”), Advisory Research Global Value Fund (the “Global Value Fund”), Advisory Research International All Cap Value Fund (the “International All Cap Value Fund”), Advisory Research International Small Cap Value Fund (the “International Small Cap Value Fund”), Advisory Research Small Company Opportunities Fund (the “Small Company Opportunities Fund”) and Advisory Research Strategic Income Fund (the “Strategic Income Fund”) (each a “Fund” and collectively the ‘‘Funds’’) are organized as a series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The All Cap Value Fund and Strategic Income Fund are diversified funds.The Emerging Markets Opportunities Fund, Global Value Fund, International All Cap Value Fund, International Small Cap Value Fund and Small Company Opportunities Fund are non-diversified funds.The All Cap Value Fund, Emerging Markets Opportunities Fund, Global Value Fund, International All Cap Value Fund, International Small Cap Value Fund and Small Company Opportunities Fund’s primary investment objective is to provide long-term capital appreciation.The Strategic Income Fund’s primary investment objective is to seek high current income.The All Cap Value Fund commenced investment operations on November 16, 2009, the Emerging Markets Opportunities Fund commenced investment operations on November 1, 2013, the Global Value Fund commenced investment operations on July 30, 2010, the International All Cap Value Fund commenced investment operations on May 2, 2011, the International Small Cap Value Fund commenced investment operations on March 31, 2010, the Small Company Opportunities Fund commenced investment operations on November 1, 2013 and the Strategic Income Fund commenced investment operations on December 31, 2012. Each of the Funds is authorized to issue a single class of shares except for the International Small Cap Value Fund. The International Small Cap Value Fund is authorized to issue two classes of shares: Investor Class shares and Class I shares. Class I shares of the International Small Cap Value Fund commenced operations on December 31, 2013. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of their financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the last available bid price for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Advisory Research Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2014 (Unaudited) A Fund’s assets are valued at their fair market value.If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees.The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting.The Valuation Committee meets as needed.The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Foreign securities traded in countries outside the U.S. are fair valued by utilizing the quotations of an independent pricing service.The pricing service uses statistical analyses and quantitative models to adjust local prices using factors such as subsequent movement and changes in the prices of indexes, securities and exchange rates in other markets in determining fair value as of the time the Funds calculate the NAVs.The Board reviews the independent third party fair valuation analysis report quarterly. (b) Foreign Currency Translation The Funds’ records are maintained in U.S. dollars. The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period. The currencies are translated into U.S. dollars by using the exchange rates quoted at the close of the London Stock Exchange prior to when the Funds’ NAV is next determined. Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Funds do not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices. Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. Note 3 – Federal Income Taxes At January 31, 2014, gross unrealized appreciation and depreciation on investments based on cost for federal income tax purposes were as follows: All Cap Value Fund Emerging Markets Opportunities Fund Global Value Fund International All Cap Value Fund Cost of Investments $ Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation/(Depreciation) $ $ ) $ $ Advisory Research Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2014 (Unaudited) International Small Cap Value Fund Small Company Opportunities Fund Strategic Income Fund Cost of Investments $ $ $ Gross Unrealized Appreciation $ $ $ Gross Unrealized Depreciation ) ) ) Net Unrealized Appreciation/(Depreciation) $ $ ) $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of each Fund’s investments.These inputs are summarized into three broad levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Advisory Research Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2014 (Unaudited) In addition, the Funds have adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of January 31, 2014, in valuing the Funds’ assets carried at fair value: All Cap Value Fund Level 1 Level 2* Level 3* Total Investments Common Stocks1 $ $
